Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the amended independent claims, and specifically in view of applicant’s arguments in Remarks filed April 18, 2022. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-9, 12-22 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Renke et al. (20180341933) and Spears et al. (20130218670). As per independent claims 1, 12, 18 the prior art of record Renke discloses:
receiving, by a service computing device associated with a payment processing service, first customer information associated with a customer conducting a first transaction with a first merchant (par 28);
processing, by the service computing device, a second payment for the second transaction (par 17, 18).
Spears discloses based at least in part on determining that the customer is enrolled communicating, by the service computing device, one or more accrued benefits to the customer on a customer device associated with the customer or a merchant device associated with the second merchant, wherein the one or more accrued benefits are based at least in part on benefits earned by the customer in a purchase from first merchant (par 217).
The combination of Renke and Spears does not teach:
based at least in part on the first customer information, determining, by the service computing device, a complementary relationship between the first merchant and a second merchant;
based at least in part on determining the complementary relationship, associating, by the service computing device, the first merchant and the second merchant in a combined loyalty program, wherein the combined loyalty program applies to purchases from at least the first merchant and the second merchant with another merchant, wherein enrollment includes associating the merchant 
processing, by the service computing device, a first payment for the first transaction:
receiving, by the service computing device, second customer information associated with a second transaction between the customer and the second merchant;
responsive to receiving the second customer information, determining, by the service computing device, that the customer is enrolled in the combined loyalty program.
These uniquely distinct features render claims 1-9, 12-22 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621